DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
	Applicant election of species I, reading on Claims 1-3, 6-13 and 15-21, without traverse, is acknowledged. Claims 4,5 and 14 are withdrawn from consideration.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, Claim 8 requires “the metal routing structure is in a longitudinal plane with a top surface of the capping layer. It is not clear with respect to what direction the longitudinal plane of the instant claimed invention is aligned. The disclosure do not add or define such plane with which the longitudinal plane is aligned. Examiner will consider the limitation is met in case of device cross-sectional view display parallel upper surfaces. Application clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hoshino (US 2002/0027293), (hereinafter, Hoshino).

    PNG
    media_image1.png
    296
    508
    media_image1.png
    Greyscale

RE Claim 2, Hoshino discloses in FIG. 21 a semiconductor device, comprising:
a substrate 41 “semiconductor substrate” having a first side “upper” and a second side “lower”, referring to FIG. 21;
one or more dielectric layers 43/47/48 on the first side of the substrate, the one or more dielectric layers having an upper surface and a lower surface opposite the upper surface, referring to FIG. 21, wherein the lower surface is on the first side “upper” of the substrate 41;
a conductive interconnect 46A extending at least partly through the substrate 41, the conductive interconnect 46A having a first end proximate to the upper surface of the one or more dielectric layers 43/47/48 and a second end opposite the first end and proximate to the second side of the substrate “lower”; and
a metal routing structure 47A at least partially in one of the one or more dialectic layers 43/47/48 and contacting the first end “upper” of the conductive interconnect 46A.
RE Claim 3, Hoshino discloses semiconductor device, wherein the metal routing structure 47A is in direct contact with a sidewall of the conductive interconnect 46A at the first end.
RE Claim 6, Hoshino discloses semiconductor device, further comprising a capping layer 47 disposed at least partially over the first end of the conductive interconnect 46A.  
RE Claim 7, Hoshino discloses semiconductor device, wherein the metal routing structure 47A has a generally planar top surface, referring to FIG. 21.
RE Claim 8, Hoshino discloses semiconductor device, wherein the generally planar top surface of the metal routing structure is in a longitudinal plane with a top surface of the capping layer.
RE Claim 9, Hoshino discloses semiconductor device, further comprising a vertical contact 43A/43B connected to the metal routing structure 47A.
RE Claim 10, Hoshino discloses semiconductor device, wherein the conductive interconnect 46A extends in a vertical axis from the first end to the second end, and wherein the vertical contact extends through the one or more dielectric layers 43 in a direction generally parallel to the vertical axis, referring to FIG. 21.
RE Claim 12, Hoshino discloses semiconductor device, further including:
a transistor having a gate 42 and source/drain implant regions 41A/41B in the substrate 41;
a vertical contact 43A/43B extending through the one or more dielectric layers 43 to the transistor, the vertical contact 43A/43B having a first end proximate the gate 42 and source/drain implant regions 41A/41B of the transistor and a second end opposite the first end, referring to FIG. 21.
RE Claim 13, Hoshino discloses semiconductor device, comprising:
a silicon substrate 41;
a dielectric structure 43/47/48 positioned on the silicon substrate 41;
a conductive interconnect 46A passing at least partially through the silicon substrate 41 and the dielectric structure 43/47/48 having a first end in the dielectric structure 43/47/48 and a second end opposite the first end in the silicon substrate; and
a metal routing structure 47A positioned in the dielectric structure 43/47/48, wherein the metal routing structure 47A is connected to the first end of the conductive interconnect 46A.
RE Claim 15, Hoshino discloses semiconductor device, wherein the conductive interconnect 46A comprises copper [0054].
RE Claim 20, Hoshino discloses semiconductor device, comprising:
a silicon substrate 41;
a dielectric structure 43/47/48 positioned on the silicon substrate 41;
a conductive interconnect 46A passing at least partially through the silicon substrate 41 and the dielectric structure 43/47/48, the conductive interconnect 46A having a first vertical sidewall; and
a metal routing structure 47A positioned in the dielectric structure 43/47/48, the metal routing structure 47A having a second vertical sidewall generally parallel to the first vertical sidewall,
wherein the second vertical sidewall is positioned to contact the first vertical sidewall to electrically connect the metal routing structure and the conductive interconnect, referring to FIG. 21.
RE Claim 21, Hoshino discloses semiconductor device, wherein the second vertical sidewall extends vertically beyond the first vertical sidewall, and wherein the semiconductor device further comprises:
a capping layer 47 on the conductive interconnect 46A , wherein the capping layer is flush with an upper surface of the metal routing structure 47A, referring to FIG. 21.

Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Park et al. (US 2009/0124072), (hereinafter, Park).

RE Claim 2, Park discloses in FIGS. 2F and 3 a semiconductor device, comprising:
a substrate 100’ “semiconductor substrate” [0029] having a first side “upper” and a second side “lower”, referring to FIG. 2F;
one or more dielectric layers 110/117/125’/150 [0032-0042] on the first side of the substrate, the one or more dielectric layers having an upper surface and a lower surface opposite the upper surface, referring to FIG. 2F, wherein the lower surface is on the first side “upper” of the substrate;
a conductive interconnect 145” extending at least partly through the substrate 100’, the conductive interconnect having a first end proximate to the upper surface of the one or more dielectric layers “125’” and a second end opposite the first end and proximate to the second side of the substrate “lower” 100’; and
a metal routing structure 155h/160 at least partially in one of the one or more dialectic layers 110/117/125’/150 and contacting the first end “upper” of the conductive interconnect 145”.
RE Claim 6, Park discloses a semiconductor device, further comprising a capping layer 150 disposed at least partially over the first end of the conductive interconnect 145”.  
RE Claim 7, Park discloses a semiconductor device, wherein the metal routing structure 155h/160 has a generally planar top surface, referring to FIG. 2F.
RE Claim 8, Kim discloses a semiconductor device, wherein the generally planar top surface of the metal routing 155h/160 structure is in a longitudinal plane with a top surface of the capping layer 150, referring to FIG. 2F. Please refer to the U.S. 112 rejection above for further details on the indefiniteness issue.
RE Claim 9, Park discloses a semiconductor device, further comprising a vertical contact 155h connected to the metal routing structure 155h/160, referring to FIG. 2F.
RE Claim 10, Park discloses a semiconductor device, wherein the conductive interconnect 145” extends in a vertical axis from the first end to the second end, and wherein the vertical contact 155h extends through the one or more dielectric layers 110/117/125’/150 in a direction generally parallel to the vertical axis, referring to FIG. 2F.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 11, 16 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoshino (US 2002/0027293), (hereinafter, Hoshino) in view of Akiyama (US 2009/0152602), (hereinafter, Akiyama).

    PNG
    media_image1.png
    296
    508
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    698
    527
    media_image2.png
    Greyscale

RE Claim 11, Hoshino does not disclose a semiconductor device, further comprising a conductive redistribution structure at the second side of the substrate, wherein the conductive redistribution structure is connected to the conductive interconnect.
However, in the same field of endeavor, Akiyama discloses a semiconductor device with one or more dielectric layers a substrate with a conductive interconnect extending through the substrate and a metal routing, further comprising a conductive redistribution structure 42 “70” “routing layers” at the second side of the substrate 1, wherein the conductive redistribution structure 42 “70” “routing layers” is connected to a conductive interconnect 14.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of invention was made, to use the same interconnect structure of Akiyama for Hoshino transistor device as a well-known transistor interconnect structure for a better device internal/external interconnect structure.
RE Claim 16, Hoshino discloses semiconductor device, wherein the conductive interconnect 46A comprises a metal “copper”, and wherein the semiconductor device further comprises:
a capping layer 47 on the conductive interconnect 46A.
Hoshino does not disclose that the capping layer 47 is configured to prevent migration of the metal out of the conductive interconnect.
However, in the same field of endeavor, Akiyama discloses a semiconductor device with interconnect structure, wherein an insulating cap layer 20 is configured to prevent the copper migration of the copper metal out of the conductive copper interconnect [0087].
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to use the insulating capping layer of Akiyama’s disclosure in order to prevent the copper migration out of the dielectric layers of Hoshino interconnect structure.
RE Claim 18, Hoshino discloses semiconductor device, wherein the conductive interconnect comprises:
a metal interconnect structure 46A;
Hoshino does not disclose a seed layer surrounding the metal interconnect structure; and
one or more barrier layers surrounding the seed layer.
However, in the same field of endeavor, Akiyama disclose a seed layer surrounding the metal interconnect structure 23; and
one or more barrier layers surrounding the seed layer [0089].It is the examiner consider the limitation is implicitly met since the sequence of forming the interconnect 23 is formed by sequential sputtering of a Ta-based barrier layer followed by a copper seed layer prior to plating the copper plug [0089], which implies that seed is surrounding the metal interconnect 23 as the Ta-based barrier layer is shown to surround the copper interconnect  structure 23.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoshino (US 2002/0027293), (hereinafter, Hoshino) in view of Akiyama (US 2009/0152602), (hereinafter, Akiyama) and in further view of Saito et al. (US 2003/0089928), (hereinafter, Saito).
 
RE Claim 17, Hoshino in view of Akiyama do not disclose a semiconductor device, wherein the capping layer comprises an oxide barrier layer.
However, in the same field of endeavor, Saito discloses a copper barrier layer 501 made of silicon nitride film, SiON film, TMS film, SiC film or SiCN.
Therefore, it would have been obvious for one of ordinary skill in the art when the invention was made to use an oxide-based barrier layer such as SiON similar to Saito disclosure as an a well-known alternative to the copper layer such as the Akiyama’s disclosure of SiC or SiCN in order to successfully achieve the function as a barrier against copper diffusion into the dielectric layer. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898